
	
		IB
		Union Calendar No. 317
		112th CONGRESS
		2d Session
		H. R. 2308
		[Report No.
		  112–453]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 23, 2011
			Mr. Garrett (for
			 himself, Mr. Bachus,
			 Mr. Hensarling,
			 Mr. Neugebauer,
			 Mr. Jones,
			 Mr. McHenry,
			 Mr. Conaway,
			 Mr. King of New York,
			 Mr. Campbell,
			 Mr. Schweikert,
			 Mr. Stivers,
			 Mr. Dold, Mr. Manzullo, Mr.
			 Hurt, Mr. Canseco, and
			 Mr. Yoder) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			April 25, 2012
			Additional sponsors: Mr.
			 Grimm, Mr. Huizenga of
			 Michigan, Mr. Gary G. Miller of
			 California, and Mr. Bishop of
			 Utah
		
		
			April 25, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To improve the consideration by the
		  Securities and Exchange Commission of the costs and benefits of its regulations
		  and orders.
	
	
		1.Short titleThis Act may be cited as the
			 SEC Regulatory Accountability
			 Act.
		2.Consideration by
			 the Securities and Exchange Commission of the costs and benefits of its
			 regulations and ordersSection
			 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding
			 at the end the following:
			
				(e)Consideration of
				costs and benefits
					(1)In
				generalBefore promulgating a
				regulation under the securities laws, as defined in section 3(a), or issuing
				any order pursuant to such laws, the Commission shall—
						(A)clearly identify the nature of the problem
				that the proposed regulation is designed to address, as well as assess the
				significance of that problem, to enable assessment of whether any new
				regulation is warranted;
						(B)utilize the Office of the Chief Economist
				to assess the costs and benefits, both qualitative and quantitative, of the
				intended regulation or order and propose or adopt a regulation or order only on
				a reasoned determination that the benefits of the intended regulation or order
				justify the costs of the intended regulation or order; and
						(C)ensure that any regulation or order is
				accessible, consistent, written in plain language, and easy to understand and
				shall measure, and seek to improve, the actual results of regulatory
				requirements.
						(2)ConsiderationsIn deciding whether and how to regulate,
				the Commission shall assess the costs and benefits of available regulatory
				alternatives, including the alternative of not regulating. In addition, the
				Commission may also take the following actions in making a reasoned
				determination of the costs and benefits of a potential regulation—
						(A)assess the best ways of protecting market
				participants and the public;
						(B)take into
				consideration investor choice;
						(C)consider the
				impact on capital formation;
						(D)evaluate the
				effect on the efficiency, competitiveness, and financial integrity of
				securities markets;
						(E)consider the
				impact on market liquidity in the securities markets;
						(F)take into
				consideration price discovery;
						(G)evaluate sound
				risk management practices;
						(H)evaluate the
				degree and nature of the risks posed by various activities within the scope of
				its jurisdiction;
						(I)determine whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including State and local
				governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations;
						(J)determine whether
				the regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations; and
						(K)determine whether,
				in choosing among alternative regulatory approaches, those approaches maximize
				net benefits.
						(3)Review of
				Existing RegulationsThe
				Commission shall periodically review its regulations and orders in effect
				before the date of enactment of this subsection to determine whether any such
				regulations or orders are outmoded, ineffective, insufficient, or excessively
				burdensome, and shall modify, streamline, expand, or repeal them in accordance
				with such
				review.
					.
		
	
		1.Short titleThis Act may be cited as the
			 SEC Regulatory Accountability
			 Act.
		2.Consideration by the
			 Securities and Exchange Commission of the costs and benefits of its regulations
			 and certain other agency actionsSection 23 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78w) is amended by adding at the end the following:
			
				(e)Consideration of costs
				and benefits
					(1)In
				generalBefore issuing a
				regulation under the securities laws, as defined in section 3(a), the
				Commission shall—
						(A)clearly identify the nature and source of
				the problem that the proposed regulation is designed to address, as well as
				assess the significance of that problem, to enable assessment of whether any
				new regulation is warranted;
						(B)utilize the Chief Economist to assess the
				costs and benefits, both qualitative and quantitative, of the intended
				regulation and propose or adopt a regulation only on a reasoned determination
				that the benefits of the intended regulation justify the costs of the
				regulation;
						(C)identify and assess available alternatives
				to the regulation that were considered, including modification of an existing
				regulation, together with an explanation of why the regulation meets the
				regulatory objectives more effectively than the alternatives; and
						(D)ensure that any regulation is accessible,
				consistent, written in plain language, and easy to understand and shall
				measure, and seek to improve, the actual results of regulatory
				requirements.
						(2)Considerations and
				actions
						(A)Required
				actionsIn deciding whether and how to regulate, the Commission
				shall assess the costs and benefits of available regulatory alternatives,
				including the alternative of not regulating, and choose the approach that
				maximizes net benefits. Specifically, the Commission shall—
							(i)consistent with the
				requirements of section 3(f) (15 U.S.C. 78c(f)), section 2(b) of the Securities
				Act of 1933 (15 U.S.C. 77b(b)), section 202(c) of the Investment Advisers Act
				of 1940 (15 U.S.C. 80b–2(c)), and section 2(c) of the Investment Company Act of
				1940 (15 U.S.C. 80a–2(c)), consider whether the rulemaking will promote
				efficiency, competition, and capital formation;
							(ii)evaluate whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including State and local
				governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations; and
							(iii)evaluate whether the
				regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations.
							(B)Additional
				considerationsIn addition,
				in making a reasoned determination of the costs and benefits of a potential
				regulation, the Commission shall, to the extent that each is relevant to the
				particular proposed regulation, take into consideration the impact of the
				regulation on—
							(i)investor choice;
							(ii)market liquidity in the
				securities markets; and
							(iii)small businesses
							(3)Explanation and
				commentsThe Commission shall
				explain in its final rule the nature of comments that it received, including
				those from the industry or consumer groups concerning the potential costs or
				benefits of the proposed rule or proposed rule change, and shall provide a
				response to those comments in its final rule, including an explanation of any
				changes that were made in response to those comments and the reasons that the
				Commission did not incorporate those industry group concerns related to the
				potential costs or benefits in the final rule.
					(4)Review of Existing
				RegulationsNot later than 1
				year after the date of enactment of the SEC Regulatory Accountability Act, and
				every 5 years thereafter, the Commission shall review its regulations to
				determine whether any such regulations are outmoded, ineffective, insufficient,
				or excessively burdensome, and shall modify, streamline, expand, or repeal them
				in accordance with such review.
					(5)Post-adoption impact
				assessment
						(A)In
				generalWhenever the Commission adopts or amends a regulation
				designated as a major rule within the meaning of section 804(2)
				of title 5, United States Code, it shall state, in its adopting release, the
				following:
							(i)The purposes and intended consequences of
				the regulation.
							(ii)Appropriate post-implementation
				quantitative and qualitative metrics to measure the economic impact of the
				regulation and to measure the extent to which the regulation has accomplished
				the stated purposes.
							(iii)The assessment plan that will be used,
				consistent with the requirements of subparagraph (B) and under the supervision
				of the Chief Economist of the Commission, to assess whether the regulation has
				achieved the stated purposes.
							(iv)Any unintended or
				negative consequences that the Commission foresees may result from the
				regulation.
							(B)Requirements of
				assessment plan and report
							(i)Requirements of
				planThe assessment plan
				required under this paragraph shall consider the costs, benefits, and intended
				and unintended consequences of the regulation. The plan shall specify the data
				to be collected, the methods for collection and analysis of the data and a date
				for completion of the assessment.
							(ii)Submission and
				publication of reportThe
				Chief Economist shall submit the completed assessment report to the Commission
				no later than 2 years after the publication of the adopting release, unless the
				Commission, at the request of the Chief Economist, has published at least 90
				days before such date a notice in the Federal Register extending the date and
				providing specific reasons why an extension is necessary. Within 7 days after
				submission to the Commission of the final assessment report, it shall be
				published in the Federal Register for notice and comment. Any material
				modification of the plan, as necessary to assess unforeseen aspects or
				consequences of the regulation, shall be promptly published in the Federal
				Register for notice and comment.
							(iii)Data collection not
				subject to notice and comment requirementsIf the Commission has
				published its assessment plan for notice and comment, specifying the data to be
				collected and method of collection, at least 30 days prior to adoption of a
				final regulation or amendment, such collection of data shall not be subject to
				the notice and comment requirements in section 3506(c) of title 44, United
				States Code (commonly referred to as the Paperwork Reduction Act). Any material
				modifications of the plan that require collection of data not previously
				published for notice and comment shall also be exempt from such requirements if
				the Commission has published notice for comment in the Federal Register of the
				additional data to be collected, at least 30 days prior to initiation of data
				collection.
							(iv)Final
				actionNot later than 180
				days after publication of the assessment report in the Federal Register, the
				Commission shall issue for notice and comment a proposal to amend or rescind
				the regulation, or publish a notice that the Commission has determined that no
				action will be taken on the regulation. Such a notice will be deemed a final
				agency action.
							(6)Covered regulations and
				other agency actionsSolely
				as used in this subsection, the term regulation—
						(A)means an agency statement
				of general applicability and future effect that is designed to implement,
				interpret, or prescribe law or policy or to describe the procedure or practice
				requirements of an agency, including rules, orders of general applicability,
				interpretive releases, and other statements of general applicability that the
				agency intends to have the force and effect of law; and
						(B)does not include—
							(i)a regulation issued in
				accordance with the formal rulemaking provisions of section 556 or 557 of title
				5, United States Code;
							(ii)a regulation that is
				limited to agency organization, management, or personnel matters;
							(iii)a regulation
				promulgated pursuant to statutory authority that expressly prohibits compliance
				with this provision; and
							(iv)a regulation that is
				certified by the agency to be an emergency action, if such certification is
				published in the Federal
				Register.
							.
		3.Submission of plan for
			 subjecting other regulatory entities to cost and benefit
			 requirementsNot later than 1
			 year after the date of enactment of this Act, the Securities and Exchange
			 Commission shall provide to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate a report setting forth a plan for subjecting the Public Company
			 Accounting Oversight Board, the Municipal Securities Rulemaking Board, and any
			 national securities association registered under section 15A of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o–4(a)) to the requirements subsection (e) of
			 section 23 of such Act, as added by this Act.
		
	
		April 25, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
